April 28, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Separate Account VUL-3 of Transamerica Life Insurance Company Pre-Effective Amendment No. 2 to Registration Statement on Form N-6 for the Transamerica JourneySMpolicy File Nos. 333-192793; 811-09715 CIK No. 0001100102 To the Commission: Pursuant to Rule 461 under the Securities Act of 1933, the undersigned, as Registrant and Principal Underwriter for the Transamerica JourneySM variable life insurance policy (the "Policy") of the Registrant, hereby requests acceleration of the effective date of the above-referenced Registration Statement filed on Form N-6 to on or before April 30, 2014, or as soon thereafter as reasonably practicable. Separate Account VUL-3 (Registrant) By: TRANSAMERICA LIFE INSURANCE COMPANY (“TLIC”) TRANSAMERICA CAPITAL, INC. (“TCI”) (Principal Underwriter) /s/ Arthur D. Woods Arthur D. Woods Vice President and Counsel of TLIC Assistant Vice President of TCI
